DETAILED ACTION
This Office action is in reply to application no. 17/196,445, filed 9 March 2021.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jerry Harris on 18 August 2022.

The application has been amended as follows: 

Claims 1-13 and 20 are cancelled.

Allowable Subject Matter
Claims 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: first, looking at the claims in regard to 35 U.S.C. § 101, the claims lie within a statutory category of invention, namely a machine, as each is directed to a system including a computing device with a microprocessor.  The claims recite abstraction e.g. keeping track of items within a shopping cart, a mental process ordinarily.  However, they also keep track of location and direction of travel of the shopping cart based on, among other things, rotational speed of adjacent wheels of the shopping cart.  This is not in any way within the capabilities of a generic computer, and so the cart, equipped as it is, is a “particular machine”, referring to MPEP § 2106.05(b).  Thus, the claims integrate the abstract idea into a practical application, and are therefore not directed to the abstract idea.
In regard to the state of the art at the time of the invention, first, it is noted that the present invention has a chain of priority that dates back to March 2007, so the inquiry is as to what would have been anticipated or obvious at that early date.  Montuzenko et al. (Canada Publication No. 2 605 982, with the inventor misidentified on form PTO-892 as “Denys M”; Denys is his first name) disclose an information management system [title] in which a “personal shopping device” may include a “bar code reader” allowing a consumer to scan an item when placing it in a shopping cart. [0110]
Carter et al. (WIPO Publication No. 2006/102183) disclose a two-way communication system for tracking locations and statuses of wheeled vehicles. [title] It measures speed of a cart through a “checkout lane” from a “rotation sensor in the wheel”. [0008]  It may “select location-dependent ads” to “present to users” on a cart display. [0140]
Buchholz (WIPO Publication No. 2005/001610) discloses a system for conducting sales of goods in a retail store. [title] An “item” may be placed by a “customer” into a “shopping cart” before purchase. [Pg. 1, lines 23-24] The invention may provide “substantially real-time marketing/promotions upon selection of certain items”. [Pg. 22, lines 8-9]
But none of these, alone or if combined, disclose every feature of the present invention as claimed, including determining a direction of travel of a shopping cart or selecting an advertisement based on a combination of cart inventory and cart identification, in combination with the other elements of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694